           Case 4:20-cv-01077-MWB Document 4 Filed 07/16/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    GEORGE BUSSANICH,                                No. 4:20-CV-01077

                 Petitioner,                         (Judge Brann)

         v.

    WARDEN OF FCI-ALLENWOOD
    LOW,

                 Respondent.

                               MEMORANDUM OPINION

                                     JULY 16, 2020

        Currently pending before the Court is George Bussanich’s emergency 28

U.S.C. § 2241 petition in which he seeks release from custody at the Low Security

Correctional Institution in Allenwood, Pennsylvania (“LSCI Allenwood”).1

Bussanich contends that he is entitled to release to home confinement or,

alternatively, a thirty-day furlough, due to the COVID-19 pandemic and his

particular susceptibility to the virus.2

I.      BACKGROUND

        In 2019, Bussanich was convicted of conspiracy to commit bank fraud, in

violation of 18 U.S.C. § 1349, and tax evasion, in violation of 26 U.S.C. § 7201; in

January 2020 he began serving a sentence of 27 months’ imprisonment.3 Shortly


1
     Doc. 1.
2
     Id.
3
     Doc. 1 at 25-26.
          Case 4:20-cv-01077-MWB Document 4 Filed 07/16/20 Page 2 of 7




thereafter Bussanich was sentenced in New Jersey state court to ten years’

imprisonment, to be served concurrent to his federal sentence.4 Although Bussanich

is now in federal custody, the State of New Jersey has lodged a detainer against

Bussanich and, when he is released from federal custody, he will be sent to New

Jersey to serve the remainder of his state term of imprisonment.5

       Bussanich has now filed this emergency § 2241 petition seeking release to

home confinement.6 Bussanich asserts that he is 62 years of age and suffers from

diabetes, high blood pressure, and atrial fibrillation, all of which “make him

particularly vulnerable to contracting [COVID-19] and of developing acute

symptoms from the virus, making him a perfect candidate for the fatal

consequences.”7 Bussanich alleges that his continued detention violates his Fifth

Amendment rights because the Bureau of Prisons (“BOP”) has failed to take

adequate precautions to protect him from COVID-19.8

       The Government responds that Bussanich’s petition should be dismissed or

denied for three reasons. First, the Government asserts that Bussanich has failed to

exhaust his administrative remedies, as required prior to filing a § 2241 petition.9

Second, the Government contends that this Court lacks jurisdiction to consider



4
    Id. at 19.
5
    Id. at 20-21.
6
    Doc. 1.
7
    Id. at 8-9.
8
    Id. at 10-11, 14-16.
9
    Doc. 3 at 6-8.
                                         2
           Case 4:20-cv-01077-MWB Document 4 Filed 07/16/20 Page 3 of 7




Bussanich’s petition, as discretion to grant release to home confinement rests solely

with the BOP.10 Finally, the Government argues that, even if Bussanich’s petition

could properly be considered, his claims are without merit.11 The time for Bussanich

to file a reply brief has passed and, consequently, this matter is ripe for consideration.

For the following reasons, Bussanich’s § 2241 petition will be dismissed without

prejudice.

II.      DISCUSSION

         Bussanich asserts that he is highly susceptible to COVID-19 due to his age

and health conditions and, accordingly, is entitled to home release.12 Regardless of

the merits—or lack thereof—of Bussanich’s petition, the Court concludes that the

petition must be dismissed due to Bussanich’s failure to exhaust his administrative

remedies.

         The United States Court of Appeals for the Third Circuit has “consistently

applied an exhaustion requirement to claims brought under § 2241.”13 The Third

Circuit “require[s] exhaustion for three reasons: (1) allowing the appropriate agency

to develop a factual record and apply its expertise facilitates judicial review; (2)

permitting agencies to grant the relief requested conserves judicial resources; and

(3) providing agencies the opportunity to correct their own errors fosters



10
      Id. at 8-11.
11
      Id. at 11-13.
12
      Doc. 1.
13
      Callwood v. Enos, 230 F.3d 627, 634 (3d Cir. 2000).
                                                3
          Case 4:20-cv-01077-MWB Document 4 Filed 07/16/20 Page 4 of 7




administrative autonomy.”14 A failure to exhaust administrative remedies “bars

judicial review.”15

        Nevertheless, “[t]he administrative exhaustion requirement may be excused if

an attempt to obtain relief would be futile or where the purposes of exhaustion would

not be served.”16 Pursing administrative remedies is futile “if the actions of the

agency clearly and unambiguously violate statutory or constitutional rights, or if the

administrative procedure is clearly shown to be inadequate to prevent irreparable

harm.”17

        To fully exhaust one’s administrative remedies, an inmate must first seek to

resolve the issue informally with staff18 and, if that is unsuccessful, must file an

administrative remedy request with the Warden of the institution within “20 calendar

days following the date on which the basis for the Request occurred.”19 If that is

denied, the prisoner must submit an appeal to the BOP Regional Director, within

twenty calendar days of the date the Warden signed the denial.20 If the Regional

Director denies the appeal, an inmate must, within thirty days of that denial, appeal




14
     Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 761-62 (3d Cir. 1996).
15
     Id. at 761.
16
     Gross v. Warden, USP Canaan, 720 F. App’x 94, 98 (3d Cir. 2017) (citing Woodall v. Fed.
     Bureau of Prisons, 432 F.3d 235, 239 n.2 (3d Cir. 2005)).
17
     Lyons v. U.S. Marshals, 840 F.2d 202, 205 (3d Cir. 1988).
18
     28 C.F.R. § 542.13(a)
19
     Id. § 542.14(a).
20
     Id. § 542.15(a).
                                                4
          Case 4:20-cv-01077-MWB Document 4 Filed 07/16/20 Page 5 of 7




that decision to the BOP General Counsel.21 Only when this is complete will an

inmate have exhausted his administrative remedies.22

        Here, it is clear that Bussanich has failed to exhaust his administrative

remedies; he failed to appeal the BOP’s decision denying him home confinement

and did not file any grievances or requests with the BOP regarding home

confinement or furlough.23 Bussanich impliedly concedes this point when he asserts

that he “is excused from 28 U.S.C. § 2241’s exhaustion requirement” because

exhausting those remedies would be futile.24

        Thus, the Court may examine the merits of Bussanich’s petition only if he

demonstrates that it would have been futile for him to pursue his administrative

remedies. Bussanich does not provide any substantive argument as to why it would

have been futile to pursue administrative remedies but, based upon the cases that he

cites in his petition, he appears to believe that the pandemic itself, and the risk that

it poses to him, mean that it would be too dangerous to take the time required to

exhaust administrative remedies.25

        The Court rejects this reasoning. First, Bussanich has “not demonstrate[d] any

‘catastrophic health consequences’ to make exhaustion futile or show that he could



21
     Id.
22
     See id. (“Appeal to the General Counsel is the final administrative appeal”).
23
     Doc. 3-1 at 1-2, 8.
24
     Doc. 1 at 4.
25
     Id. at 6. Notably, Bussanich does not contend that the BOP’s actions clearly and
     unambiguously violate his statutory or constitutional rights.
                                                  5
          Case 4:20-cv-01077-MWB Document 4 Filed 07/16/20 Page 6 of 7




be unduly prejudiced if he had to wait to exhaust his administrative remedies with

the BOP.”26 To the contrary, the BOP and LSCI Allenwood have taken numerous

steps to ensure the safety of its inmates. All newly sentenced inmates are processed

through one of three quarantine facilities and are tested for COVID-19 before they

are sent to a regular facility; any inmates who test positive are quarantined.27

Movements and gatherings within LSCI Allenwood are restricted, and staff and

inmates are routinely screened for COVID-19 symptoms.28 Only essential personnel

are permitted to enter the facility.29 As a result of these measures, there has not been

a single confirmed case of COVID-19 among staff or inmates at LSCI Allenwood.30

Bussanich has thus failed to demonstrate that he will likely come into contact with

COVID-19 at LSCI Allenwood.

        Second, any purported urgency on Bussanich’s part in skipping past the

administrative process to file a § 2241 petition is belied by the timing of this petition.

COVID-19 was declared a global pandemic by the World Health Organization on

March 11, 2020,31 meaning that the threat posed by the virus was well-established

by that date. Rather than immediately filing a § 2241 petition, Bussanich waited




26
     Cordaro v. Finley, No. 3:10-CR-75, 2020 WL 2084960, at *6 (M.D. Pa. Apr. 30, 2020).
27
     Doc. 3 at 3-4.
28
     Id. at 3.
29
     Id. at 4.
30
     Doc. 3-1 at 1 n.1.
31
     United States v. Roeder, 807 F. App’x 157, 158 (3d Cir. 2020).
                                                6
          Case 4:20-cv-01077-MWB Document 4 Filed 07/16/20 Page 7 of 7




nearly four months to file this petition, during which time he could have exhausted

his administrative remedies.

        Accordingly, the Court concludes that Bussanich has failed to “clearly show[]

[that administrative remedies] to be inadequate to prevent irreparable harm.”32

Because Bussanich’s failure to exhaust his administrative remedies may not be

excused, his petition must be dismissed without prejudice to his right to refile should

he exhaust his administrative remedies in the future.33


III.    CONCLUSION

        For the foregoing reasons, Bussanich’s 28 U.S.C. § 2241 petition will be

dismissed without prejudice.

        An appropriate Order follows.


                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




32
     Lyons, 840 F.2d at 205.
33
     See Pelino v. Sec’y Pa. Dep’t of Corr., 791 F. App’x 371, 373 (3d Cir. 2020) (noting that
     “because [Appellant] could pursue his claims in a new action after exhausting his
     administrative remedies, . . . dismissal should [be] without prejudice”).
                                                   7
